Case 2:20-cv-00500-SPC-NPM Document 32 Filed 12/29/20 Page 1 of 2 PageID 70




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JENNIFER PELLAND,

             Plaintiff,

v.                                               Case No: 2:20-cv-500-FtM-38NPM

KING OF THE ROAD MC, LLC,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s

Report and Recommendation. (Doc. 31). Judge Mizell recommends dismissing

the case for failure to prosecute. (Doc. 31). Neither party objects to the Report

and Recommendation, and the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). The district judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to

which objection is made.”         Id.   And “[t]he judge may also receive further




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00500-SPC-NPM Document 32 Filed 12/29/20 Page 2 of 2 PageID 71




evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

Mizell’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      1. United States Magistrate Judge Nicholas P. Mizell’s Report and

         Recommendation (Doc. 31) is ACCEPTED and ADOPTED and the

         findings are incorporated herein.

      2. The case is dismissed for failure to prosecute.

      3. The Clerk is DIRECTED to enter judgment, deny all other pending

         motions as moot, terminate all remaining deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on December 28, 2020.




Copies: All Parties of Record




                                       2
